MARY'S OPINION HEADING                                           






                     NO. 12-05-00152-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

CHARLES EMMA SMALL, 
INDIVIDUALLY AND AS THE 
PERSONAL REPRESENTATIVE OF             §     APPEAL FROM THE 7TH
THE ESTATE OF YORETTA COLEMAN,
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

RONALD ROBERTS AND 
ADAMS TRUCK LINES, INC.,                         §     SMITH COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on December 16, 2004.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post
judgment motion which extended the appellate deadlines, his notice of appeal was due to have been
filed “within 30 days after the judgment [was] signed,” i.e., January 17, 2005.  Although on
March 17, 2005, Appellant filed a motion for new trial, because the motion was filed more than 30
days after judgment, the motion was untimely.  See Tex. R. Civ. P. 329(a).  Consequently, the time
for perfecting Appellant’s appeal was not extended.  Tex. R. App. P. 26.1(a).  Appellant filed a notice
of appeal on April 28, 2005.  However, because the notice of appeal was not filed on or before
January 17, 2005, this Court has no jurisdiction to consider the appeal.
            On May 3, 2005, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that his notice of appeal was untimely.  It also informed him that unless on or
before May 13, 2005 the record was amended to establish the jurisdiction of this Court, the appeal
would be dismissed.  The deadline for responding to this Court’s notice has expired, and Appellant
has not shown the jurisdiction of this Court. 
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.   See Tex. R. App. P. 42.3(a).
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)